Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 4/25/2022 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 1/26/2022. 
Claim Status
Claims 11, 13-16, 21 and 34-47 are pending. 
Claims 1-10, 12, 14, 17-20 and 22-33 are canceled by Applicant. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Takashi Saito, Reg. No. 69,536 on 4/29/2022.
The application has been amended as follows: 
Specification in paragraph [0076]: In some embodiments, the fifth epitaxial layer 50-5 is made of Si Ge doped with B. In some embodiments, the Ge content decreases as the epitaxial layer 50-5 is grown.
11. (Currently Amended) A method of manufacturing a semiconductor device, comprising: 
forming an upper fin structure in which first semiconductor layers and second semiconductor layers are alternately stacked over a lower fin structure; 
forming a sacrificial gate structure over the upper fin structure; 
etching a source/drain region of the upper fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain space; 
laterally etching the first semiconductor layers through the source/drain space; 
forming an inner spacer made of a dielectric material on an end of each of the etched first semiconductor layers; and 
forming a source/drain epitaxial layer in the source/drain space to cover the inner spacer, 
wherein in etching the source/drain region, a part of the lower fin structure is also etched to form a recess,
the source/drain epitaxial layer includes multiple SiGe layers having different Ge contents,
the multiple SiGe layers comprise: 
a first SiGe layer; 
a second SiGe layer having a higher Ge content than the first SiGe layer disposed over the first SiGe layer; and 
a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, 
a Ge content of the third SiGe layer (50-3) increases as growth of the third SiGe layer, and 
a Ge content of the second SiGe layer is constant.
13. (Currently Amended) The method of claim [[11]] 35, 
wherein the fifth epitaxial layer is in contact with ends of the second semiconductor layers and the inner spacer, and the first SiGe fifth epitaxial layer.  
14. (Currently Amended) The method of claim [[13]] 11, 
wherein a Ge content of the first SiGe layer increases as growth of the first SiGe layer.  
15. (Currently Amended) The method of claim [[13]] 11, 
wherein the source/drain epitaxial layer further includes a fourth SiGe layer over the third SiGe layer.  
34. (Currently Amended) The method of claim 15, 
wherein a Ge content of the fourth SiGe layer decreases as growth of the fourth SiGe layer.  
39. (Currently Amended) A method of manufacturing a semiconductor device, comprising: 
forming an upper fin structure in which first semiconductor layers and second semiconductor layers are alternately stacked over a lower fin structure; 
forming a sacrificial gate structure over the upper fin structure; 
etching a source/drain region of the upper fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain space; 
laterally etching the first semiconductor layers through the source/drain space; 
forming an inner spacer made of a dielectric material on an end of each of the etched first semiconductor layers; and 
forming a source/drain epitaxial layer in the source/drain space to cover the inner spacer, wherein: 
in etching the source/drain region, a part of the lower fin structure is also etched to form a recess, 
the source/drain epitaxial layer includes multiple SiGe layers having different Ge contents, 
the multiple SiGe layers comprise: 
a first SiGe layer; 
a second SiGe layer having a higher Ge content than the first SiGe layer disposed over the first SiGe layer; and 
a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, 
a Ge content of the third SiGe layer increases as growth of the third SiGe layer, and 
a Ge content of the second SiGe layer is constant, and 
the recess has a V-shape or a triangular shape in cross section.  
45. (Currently Amended) A method of manufacturing a semiconductor device, comprising: 
forming an upper fin structure in which first semiconductor layers and second semiconductor layers are alternately stacked over a lower fin structure; 
forming a sacrificial gate structure over the upper fin structure; 
etching a source/drain region of the upper fin structure, which is not covered by the sacrificial gate structure, thereby forming a source/drain space; 
laterally etching the first semiconductor layers through the source/drain space; 
forming an inner spacer made of a dielectric material on an end of each of the etched first semiconductor layers; and 
forming a source/drain epitaxial layer in the source/drain space to cover the inner spacer, wherein: 
in etching the source/drain region, a part of the lower fin structure is also etched to form a recess, 
the source/drain epitaxial layer includes multiple SiGe layers having different Ge contents, 
the multiple SiGe layers comprise: 
a first SiGe layer; 
a second SiGe layer having a higher Ge content than the first SiGe layer disposed over the first SiGe layer; and 
a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, 
a Ge content of the third SiGe layer increases as growth of the third SiGe layer, and 
a Ge content of the second SiGe layer is constant, and 
a thickness in a horizontal direction of the first SiGe layer on ends of the second semiconductor layers is greater than a thickness in the horizontal direction of the first SiGe layer on the inner spacer.  
46. (Currently Amended) The method of claim 45, wherein: 
a non-doped Si or SiGe layer is formed before the first SiGe layer is formed, 
between forming the non-doped Si or SiGe layer and forming the first SiGe layer, an annealing operation is performed in an ambient containing hydrogen at a higher temperature than temperatures for forming the non-doped Si or SiGe layer and forming the first SiGe layer. [[, and]]
47. (Currently Amended) The method of claim 46, 
wherein before forming the non-doped Si or SiGe layer, a chemical treatment using an HCl gas is performed.

Reasons for Allowance
Claims 11, 13-16, 21 and 34-47 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 11, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method of manufacturing a semiconductor device in their entirety (the individual limitations may be found just not in combination with proper motivation). 
The most relevant prior art references (US 2019/0067441 A1 to Yang, US 2020/0395446 A1 to Yi, US 2018/0175195 to Huang (new), US 2016/0225852 A1 to Ray and US 2018/0366375 A1 to Chen) substantially teach some of limitations in claim 11 as indicated in the previous Non-Final Office Action dated on 1/26/2022, but not the limitations of “a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, a Ge content of the third SiGe layer increases as growth of the third SiGe layer, and a Ge content of the second SiGe layer is constant” recited in claim 11. Therefore, the claim 11 is allowed.
Regarding claims 13-16, 21 and 34-38, they are allowed due to their dependencies of claim 11.
Regarding claim 39, similar to claim 11, the claim 39 includes allowed limitations of “a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, a Ge content of the third SiGe layer increases as growth of the third SiGe layer, and a Ge content of the second SiGe layer is constant”. Therefore, the claim 39 is allowed. 
Regarding claims 40-44, they are allowed due to their dependencies of claim 39.
Regarding claim 45, similar to claim 11, the claim 45 includes allowed limitations of “a third SiGe layer having a higher Ge content than the second SiGe layer disposed over the second SiGe layer, a Ge content of the third SiGe layer increases as growth of the third SiGe layer, and a Ge content of the second SiGe layer is constant”. Therefore, the claim 45 is allowed. 
Regarding claims 46-47, they are allowed due to their dependencies of claim 45.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898